Case 3:18-cv-00814-RDM Document 25 Filed 09/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOZSEF GYETVAI,
Plaintiff,  3:48-CV-814
: (JUDGE MARIANI)
V. :
LARRY MORAN, et al.,
Defendants.
ORDER

AND NOW, THIS * rh DAY OF SEPTEMBER 2020, upon consideration of
Chief Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 23) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 23) is ADOPTED for the reasons set forth therein.
2. The above-captioned action is DISMISSED.

3. The Clerk of Court is directed to CLOSE this case.

 

 

Robert D. Mariani
United States District Judge
